Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bronchea Gerad Walker, Appellant                      Appeal from the 19th District Court of
                                                      McLennan County, Texas (Tr. Ct. No.
No. 06-15-00136-CR        v.                          2013-1937-C1).      Opinion delivered by
                                                      Chief Justice Morriss, Justice Moseley and
The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bronchea Gerad Walker, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 21, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk